United States Court of Appeals
                       For the First Circuit


No. 05-2854

                     DR. JOSÉ S. BELAVAL, INC.,

                        Plaintiff/Appellant,

   RIO GRANDE COMMUNITY HEALTH CENTER, INC.; CONCILIO DE SALUD
                     INTEGRAL DE LOIZA, INC.,

                             Plaintiffs,

                                 v.

 HON. ROSA PERÉZ-PERDOMO, Secretary, Department of Health of the
                   Commonwealth of Puerto Rico,

                         Defendant/Appellee,

 COMMONWEALTH OF PUERTO RICO; UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES; MICHAEL O. LEAVITT, Secretary, United States
             Department of Health and Human Services,

                             Defendants.


                            ERRATA SHEET

     The opinion of this court issued on October 2, 2006 is amended
as follows:

     On page 5, line 12, replace the italicized word "that" with
the underlined word "that".

       On page 6, line 23, replace the word "1st" with the numeral
"1".

       On page 7, line 15, replace "1292(a)" with "1292(a)(1)".

       On page 7, line 19, replace "1292(a)" with "1292(a)(1)".

     On page 9, line 10, delete one of the two spaces between "884-
85" and "(10th Cir. 1968)".